DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1.       The drawings filed on 12/06/2018 AND 06/29/2021 are acceptable subject to correction of the informalities indicated below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3041” has been used to designate both “first condenser” and “first compressor” as shown in Fig. 2; and reference character “3042” has been used to designate both “second condenser” and “second compressor” as shown in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Allowable Subject Matter
2.         Claims 1 and 4-14 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method of operating an air conditioning system, the method comprising steps of: (a) providing a control unit; wherein the control unit is coupled to a compressor unit of a circulation system and a condensing fan of a fan module, and the control unit is configured to receive an AC power source and the condensing fan is configured to receive a DC power source; (b) detecting an area temperature of an area detected by the air conditioning system by a temperature detecting device of the control unit, controlling the compressor unit being in operation or being not in operation according to the area temperature, and controlling a rotation speed of the condensing fan to adjust the area temperature according to the area temperature by the control; (c) controlling the compressor unit being in operation and controlling the condensing fan being in full-speed operation by the control unit when the area temperature is greater than a setting temperature set by the control unit; wherein the compressor unit comprises a first compressor and a second compressor, and the step (c) comprises steps of: (ci) controlling the first compressor and the second compressor being not in operation and controlling the condensing fan being in full-speed operation by the control unit when the area temperature is decreased to close to an approach temperature of the setting temperature; and (c2) controlling the first compressor and the second compressor being not in operation and controlling the condensing fan being in slowing-down operation by the control unit when the area temperature is gradually decreased from the approach temperature to the setting temperature; (d) controlling the compressor unit being not in operation and controlling the condensing fan being not in operation by the control unit when the area temperature is less than or equal to the setting temperature; wherein the step 
The following references (US 20110016893 A1) to Dawes; Warwick Graham Andrew, (US 20150345848 A1) to Him; Aylan et al., (US 20160131376 A1) to YOON; Pilhyun et al., (US 20180209683 A1) to CHO; Sung-min et al., and (US 20150007599 A1) to SUGIYAMA; Shintaro; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 14. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

07/07/2021